Gilfillan, C. J.
The officers of Hennepin county omitted to institute the proceedings provided by Laws 1874, c. 2, to “enforce the payment of taxes which became delinquent in and prior to the year eighteen hundred and seventy-throe.” To remedy this, the legislature passed Laws 1875, c. 7, which, after reciting the omission, provided that the auditor of the county should file, on the third Monday in May of that year, the list provided in the act of 1874, and that “in all other respects, proceedings in the matter of enforcing the payment of said taxes, so delinquent, shall be as provided for in said act.” Pursuant to this, judgments were obtained against the lands delinquent, and, on December 1, 1875, the sales under it were had. Among other lands, that claimed by the relatólas belonging to' the estate which he represents was sold, and bid in by the state, and the certificate required by the law executed. On August 31,1876, one Charles Hitchings paid into the county treasury the amount' required by law7 to entitle him to an assignment from the state, and such assignment to him was thereupon executed by the county auditor.
Laws 1877, c. 6, § 37, required every person holding a tax certificate to present the same to the county auditor at least ninety days before the expiration of the time to redeem, and requires the auditor to issue a notice of the time when the redemption period will expire, to the person in' whose name the land was assessed, and provides for serving that notice. The purpose of this was apparently to make the lapse of the right to redeem depend on the presenting the certificate '.and the service of the notice. Hitchings did not compty with this act. The relator claims that, by reason of this omission, the right to redeem has not expired, and applies for a man-*147damns to compel the respondent, auditor of Hennepin county, to give him the certificate requisite to enable him to make the redemption.
The claim that there is still a right of redemption, is based on two propositions — First, that Laws 1875, c. 7, under which this sale was had, authorizes in Hennepin county only the “proceedings in the matter of enforcing the payment of said taxes so delinquent,” as provided for in Laws 1874, c. 2; second, that proceedings to enforce the payment of taxes terminate with the sale of the land; consequently, there was no authority in the auditor to assign to Hitehings, and the title under the tax sale remains in the state. If this were so, there is no reason why Laws 1877, c. 6, § 37, if applicable to sales other than those under Laws -1874, c. 1, of which act the act of 1877 purports to be an amendment, should not .apply to this case. There can be no doubt, however, that all the provisions of Laws 1874, c. 2, as well those provided after as before sale, are, within the meaning of Laws 1875, c. 7, “proceedings in the matter of enforcing the payment” of taxes. Their purpose is, as is indicated in the title of the act, to enforce such payment, and bring the amqunt of the taxes, penalties, interest and costs iitto the treasury. The provisions in regard to redemption and the assignment of the •certificate are for this purpose. They are not merejy for the protection of the owners. Any person, whether he have an interest in the land or not, may redeem or take an assignment. It is immaterial to the state who pays the amount due, so that it comes into the treasury; and all that the act requires, either for a redemption or assignment, is the amount due for taxes, penalties, interest and costs. . The assignment to Hitehings was, therefore, valid. It was made prior'to the passage of Laws 1877, c. 6. The legislature could not, by an act subsequent to that assignment, impair, to any extent, th,e right acquired by the assignee. That right was the, fee simple of the land, subject to redemption as provided in the law under which the tax sale was made. Laws 1877, c. 6, *148§ 37, could not be applied to a case where the right under the sale vested in any person other than the state, prior to its. passage, without violating the constitution.
■ The right to redeem had expired before the relator applied to the auditor for a certificate.
The writ is quashed